IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009
                                     No. 08-60603
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

MING ZHONG LI

                                                   Petitioner

v.

ERIC HOLDER, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A94 803 016


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       Ming Zhong Li is a native and citizen of the People’s Republic of China
who was apprehended while trying to enter the United States in 2006 without
valid entry documents. The immigration judge (“IJ”) ordered Li removed in
absentia after Li failed to appear for a scheduled removal hearing. The IJ
denied a subsequent motion to reopen as untimely and unsupported by
exceptional circumstances and also declined to reopen the matter sua sponte.
The BIA affirmed. Li now petitions this court for review.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-60603

        We review the denial of a motion to reopen under a deferential abuse-of-
discretion standard. Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
2009). The timely filing of a motion to reopen in absentia proceedings is a
necessary precondition to considering a claim of exceptional circumstances. See
8 U.S.C. § 1229a(b)(5)(C)(i). Li does not dispute the BIA’s conclusion, which is
in any case amply supported by the record, that his motion to reopen was
untimely because it was filed beyond the prescribed 180-day period.
Accordingly, he has abandoned the dispositive issue of timeliness. See Soadjede
v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).        His arguments regarding
exceptional circumstances are not relevant and need not be addressed.
        To the extent that Li argues that he did not receive notice of the hearing
due to counsel’s failure to inform the immigration court of his change of address,
which     would   support   a   motion   to   reopen   filed   at   any   time,   see
§ 1229a(b)(5)(C)(ii), the record shows that counsel was served with the notice
and forwarded it to Li, and Li offers no evidence to the contrary. In sum, Li has
failed to demonstrate any abuse of discretion. See Gomez-Palacios, 560 F.3d at
358.
        Li has abandoned his contention that the BIA should reopen the matter
sua sponte. See Soadjede, 324 F.3d at 833. Finally, as the BIA did not reach Li’s
substantive claims for relief from removal, we decline to address them. See INS
v. Orlando Ventura, 537 U.S. 12, 16-17 (2002).
        For the foregoing reasons, the petition for review is DENIED.




                                         2